DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
“fairing means for providing an internal environment for a secondary payload separate from that of a primary fairing of a launch system” in claim 19
“first mounting means or securing the secondary payload in the fairing means” in claim 19
“second mounting means for coupling the fairing to the launch system” in claim 19
“deployment means for deploying the secondary payload from the fairing means” in claim 19
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim (US 9718565 B1) in view of Mehta (NPL titled: Analysis of payload compartment venting of satellite launch vehicle).

Regarding claim 1, Lim teaches a system, comprising:
a secondary fairing configured to encase a payload within an envelope of a primary fairing of a launch vehicle (Lim, figure 10, item 1020, vehicle dispenser);
a mount system configured to adapt a mounting port for the payload to a mounting port associated with the launch vehicle (Lim, figure 10, items 1010 and 1020, ESPA ring port used to mount rideshare dispensers containing a rideshare payload); and
a fairing door on the secondary fairing configured to be commanded open for deployment of the payload after the primary fairing has open (Lim, figure 8, items 810a and 810b, dispenser doors), except:
where the secondary fairing is configured to provide an internal pressure environment within the secondary fairing for the payload that differs from a pressure environment of the envelope of the primary fairing with at least one aperture on the secondary fairing included to prevent overpressure and allow for ascent venting away from the secondary fairing and into the envelope of the primary fairing.
	
Mehta teaches a secondary fairing configured to encase a payload within an envelope of a primary fairing of a launch vehicle (Mehta, introduction, ¶2, experimental packages are kept in payload containers inside the cargo bay of the space shuttle; the payload containers act as a secondary fairing and the cargo bay as a primary fairing) and provide an internal pressure environment within the secondary fairing for the payload that differs from a pressure environment of the envelope of the primary fairing (Mehta, introduction, ¶3, there is a differential pressure between compartments based on vent diameter), with at least one aperture included to prevent overpressure and allow for ascent venting (Mehta, introduction, ¶1-2, vent holes are located to allow venting via differential pressure).
	Lim and Mehta are both considered analogous art as they are both in the same field of spacecraft payload accommodations. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the secondary fairing inside the primary fairing of Lim with the apertures used for venting trapped air inside of a fairing of Mehta in order to prevent damage to the vehicle structure (Mehta, paragraph 1).
	Metah does not explicitly state that at least one aperture is included on the secondary fairing to prevent overpressure and allow for ascent venting away from the secondary fairing and into the envelope of the primary fairing
In order to implement vent holes to prevent pressure buildup inside compartments of the fairing, it would be obvious to place vents on the secondary fairing venting from the secondary fairing into the primary fairing in order to prevent damage to the secondary faring structure (Mehta, introduction, ¶1-2). 

	Regarding claim 2, Lim as modified by Mehta teaches the system of claim 1, the mount system comprising:
an internal mount interface having a first mounting port type and configured to couple to the payload; and
an external mount interface having a second mounting port type and configured to couple the secondary fairing to the mounting port associated with the launch vehicle (Lim, column 1, lines 55-64, rideshare dispenser mounted to launch vehicle and rideshare dispenser containing multiple mounts for mounting the rideshare payload).

	Regarding claim 3, Lim as modified by Mehta teaches the system of claim 1, wherein the mounting port associated with the launch vehicle comprises a port of an Evolved Expendable Launch Vehicle Secondary Payload Adapter (ESPA) ring (Lim, figure 10, item 1010, adapter ring is ESPA ring with associated mount).

	Regarding claim 5, Lim as modified by Mehta teaches the system of claim 1, wherein the fairing door comprises a hinged connection between the fairing door and the secondary fairing, and wherein the fairing door remains coupled to the fairing after commanded open for deployment of the payload (Lim, figure 8, items 810a and 810b, doors hinged with the rideshare dispenser).

Regarding claim 6, Lim as modified by Mehta teaches the system of claim 1, wherein the mounting port for the payload comprises a plurality of mount elements configured to multiplex the mounting port associated with the launch vehicle for a plurality of sub-payloads comprising the payload (Lim, figure 10, items 1060 and 1070, also column 1 lines 55-26, rideshare dispenser has mounting to accommodate multiple satellites).

Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim (US 9718565 B1) in view of Mehta (NPL titled: Analysis of payload compartment venting of satellite launch vehicle), as applied to claim 1 above, and further in view of Apland (US 20140131521 A1).
	Regarding claim 7, Lim as modified by Mehta teaches the system of claim 1, except: where
the secondary fairing is configured to provide an internal environment within the secondary fairing for the payload that differs from an environment of the envelope of the primary fairing among one or more environmental properties comprising vibration, temperature, pressure, particulate contamination, and moisture. 
Apland teaches where the fairing is configured to provide an internal environment within the fairing for the payload that differs from an environment of the envelope of the primary fairing among one or more environmental properties comprising vibration, temperature, pressure, particulate contamination, and moisture (Apland, paragraph 47, shroud provides special environmental protection features).
	Lim as modified by Mehta and Apland are both considered analogous art as they are both in the same field of rideshare satellite accommodations and deployment. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the invention of Lim as modified by Mehta with the environmental protection features of Apland in order to provide for improved security and safety of the secondary payload prior to release (Apland, paragraph 47, lines 1-3).

	Regarding claim 8, Lim as modified by Mehta teaches the system of claim 1, except: comprising:
at least one in-flight disconnect (IFD) in the secondary fairing that couples one or more among power and communications for the payload adapted from at least one IFD provided within the envelope of the primary fairing.
Apland teaches at least one in-flight disconnect (IFD) in the fairing that couples one or more among power and communications for the payload adapted from at least one IFD provided within the envelope of the primary fairing (Apland, paragraph 39, lines 11-19, umbilical connector provides power and telemetry communications which can be detached in flight).
	Lim as modified by Mehta and Apland are both considered analogous art as they are both in the same field of rideshare satellite accommodations and deployment. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the invention of Lim as modified by Mehta with the umbilical connector of Apland in order to allow for the satellite to be easily disconnected when it is deployed.

	Regarding claim 9, Lim as modified by Mehta and Apland teaches the system of claim 8, comprising:
a power system configured to alter properties of the power provided over the at least one IFD for distribution to the payload (Lim, paragraph 45, signal processing circuitry operable to covert power to what the rideshare payload requires).

Claims 10-11 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim (US 9718565 B1) in view of Mehta (NPL titled: Analysis of payload compartment venting of satellite launch vehicle).
Regarding claim 10, Lim teaches a secondary payload system for a launch system, comprising:
a fairing structure configured to provide an internal environment for a secondary payload that differs from a that of an envelope of a primary fairing of the launch system (Lim, figure 10, item 1020, vehicle dispenser);
an internal mount interface configured to couple to the secondary payload (Lim, column 1, lines 55-64, rideshare dispenser containing multiple mounts for mounting the rideshare payload);
an external mount interface configured to couple to a payload port of a payload rideshare structure of the launch system (Lim, figure 10, items 1010 and 1020, ESPA ring port used to mount rideshare dispensers containing a rideshare payload); and
a door configured to open for deployment of the secondary payload (Lim, figure 8, items 810a and 810b, dispenser doors),
except:
where the internal environment has a different pressure than the pressure of the envelope of the primary fairing and comprises at least one aperture included to prevent ground overpressure and allow for ascent venting away from the secondary payload.
Mehta teaches a secondary fairing configured to encase a payload within an envelope of a primary fairing of a launch vehicle (Mehta, introduction, ¶2, experimental packages are kept in payload containers inside the cargo bay of the space shuttle; the payload containers act as a secondary fairing and the cargo bay as a primary fairing) and provide an internal pressure environment within the secondary fairing for the payload that differs from a pressure environment of the envelope of the primary fairing (Mehta, introduction, ¶3, there is a differential pressure between compartments based on vent diameter), with at least one aperture included to prevent overpressure and allow for ascent venting (Mehta, introduction, ¶1-2, vent holes are located to allow venting via differential pressure).
	Lim and Mehta are both considered analogous art as they are both in the same field of spacecraft payload accommodations. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the secondary fairing inside the primary fairing of Lim with the apertures used for venting trapped air inside of a fairing of Mehta in order to prevent damage to the vehicle structure (Mehta, paragraph 1).
	Metah does not explicitly state that at least one aperture is included on the secondary fairing to prevent overpressure and allow for ascent venting away from the secondary fairing and into the envelope of the primary fairing
In order to implement vent holes to prevent pressure buildup inside compartments of the fairing, it would be obvious to place vents on the secondary fairing venting from the secondary fairing into the primary fairing in order to prevent damage to the secondary faring structure (Mehta, introduction, ¶1-2). 

	Regarding claim 11, Lim as modified by Mehta teaches the secondary payload system of claim 10, wherein the payload rideshare structure of the launch system comprises an Evolved Expendable Launch Vehicle Secondary Payload Adapter (ESPA) ring (Lim, figure 10, item 1010, adapter ring is ESPA ring with associated mount).

Regarding claim 13, Lim as modified by Mehta teaches the secondary payload system of claim 10, comprising:
the internal mount interface comprising a first mounting port type configured to couple to the secondary payload; and
the external mount interface comprising a second mounting port type that differs from the first mounting port type and configured to couple the secondary fairing structure to the payload port of a payload rideshare structure (Lim, column 1, lines 55-64, rideshare dispenser mounted to launch vehicle and rideshare dispenser containing multiple mounts for mounting the rideshare payload).

Regarding claim 14, Lim as modified by Mehta teaches the secondary payload system of claim 10, wherein the door comprises a hinged connection between the door and the fairing structure, and wherein the door remains coupled to the fairing structure after commanded open for deployment of the secondary payload (Lim, figure 8, items 810a and 810b, doors hinged with the rideshare dispenser).

Regarding claim 15, Lim as modified by Mehta teaches the secondary payload system of claim 10, wherein the internal mount interface comprises a plurality of mount elements configured to multiplex the external mount interface for a plurality of sub-payloads comprising the secondary payload (Lim, figure 10, items 1060 and 1070, also column 1 lines 55-26, rideshare dispenser has mounting to accommodate multiple satellites).

Claims 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim (US 9718565 B1) in view of Mehta (NPL titled: Analysis of payload compartment venting of satellite launch vehicle), as applied to claim 1 above, and further in view of Apland (US 20140131521 A1).
Regarding claim 16, Lim as modified by Mehta teaches the secondary payload system of claim 10, except: 
wherein the secondary fairing structure is configured to provide the internal environment within the secondary fairing structure for the secondary payload that differs from an environment of the primary fairing among one or more environmental properties comprising vibration, temperature, pressure, particulate contamination, and moisture.
Apland teaches a faring structure configured to provide the internal environment within the fairing structure for the secondary payload that differs from an environment of the primary fairing among one or more environmental properties comprising vibration, temperature, pressure, particulate contamination, and moisture (Apland, paragraph 47, shroud provides special environmental protection features).
	Lim as modified by Mehta and Apland are both considered analogous art as they are both in the same field of rideshare satellite accommodations and deployment. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the invention of Lim as modified by Mehta with the environmental protection features of Apland in order to provide for improved security and safety of the secondary payload prior to release (Apland, paragraph 47, lines 1-3).

	Regarding claim 17, Lim as modified by Mehta teaches the secondary payload system of claim 10, except: where
at least one in-flight disconnect (IFD) of the secondary fairing structure that couples one or more among power and communications for the secondary payload adapted from at least one IFD provided by the launch vehicle.
	Apland teaches at least one in-flight disconnect (IFD) of the fairing structure that couples one or more among power and communications for the secondary payload adapted from at least one IFD provided by the launch vehicle (Apland, paragraph 39, lines 11-19, umbilical connector provides power and telemetry communications which can be detached in flight).
Lim as modified by Mehta and Apland are both considered analogous art as they are both in the same field of rideshare satellite accommodations and deployment. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the invention of Lim as modified by Mehta with the umbilical connector of Apland in order to allow for the satellite to be easily disconnected when it is deployed.

	Regarding claim 18, Lim as modified by Mehta and Apland teaches the secondary payload system of claim 17, comprising:
a power system configured to alter properties of the power provided over the at least one IFD for distribution to the secondary payload (Lim, paragraph 45, signal processing circuitry operable to covert power to what the rideshare payload requires).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim (US 9718565 B1) in view of Mehta (NPL titled: Analysis of payload compartment venting of satellite launch vehicle).
Regarding claim 19, Lim teaches a launch system payload apparatus, comprising:
a secondary fairing means for providing an internal environment for a secondary payload separate from that of a primary fairing of a launch system (Lim, figure 10, item 1020, vehicle dispenser);
a first mounting means for securing the secondary payload in the fairing means (Lim, column 1, lines 55-64, rideshare dispenser containing multiple mounts for mounting the rideshare payload);
a second mounting means for coupling the fairing to the launch system (Lim, figure 10, items 1010 and 1020, ESPA ring port used to mount rideshare dispensers containing a rideshare payload); and
a deployment means for deploying the secondary payload from the fairing means (Lim, column 1 line 65-column 2 line 12, payload is deployed by rideshare dispenser).
except:
where the internal environment has a different pressure than the pressure of the envelope of   the primary fairing and comprises at least one aperture on the secondary fairing included to prevent overpressure and allow for ascent venting away from the secondary fairing means and into the envelope of the primary fairing means.
Mehta teaches a secondary fairing configured to encase a payload within an envelope of a primary fairing of a launch vehicle (Mehta, introduction, ¶2, experimental packages are kept in payload containers inside the cargo bay of the space shuttle; the payload containers act as a secondary fairing and the cargo bay as a primary fairing) and provide an internal pressure environment within the secondary fairing for the payload that differs from a pressure environment of the envelope of the primary fairing (Mehta, introduction, ¶3, there is a differential pressure between compartments based on vent diameter), with at least one aperture included to prevent overpressure and allow for ascent venting (Mehta, introduction, ¶1-2, vent holes are located to allow venting via differential pressure).
	Lim and Mehta are both considered analogous art as they are both in the same field of spacecraft payload accommodations. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the secondary fairing inside the primary fairing of Lim with the apertures used for venting trapped air inside of a fairing of Mehta in order to prevent damage to the vehicle structure (Mehta, paragraph 1).
	Metah does not explicitly state that at least one aperture is included on the secondary fairing to prevent overpressure and allow for ascent venting away from the secondary fairing and into the envelope of the primary fairing
In order to implement vent holes to prevent pressure buildup inside compartments of the fairing, it would be obvious to place vents on the secondary fairing venting from the secondary fairing into the primary fairing in order to prevent damage to the secondary faring structure (Mehta, introduction, ¶1-2). 

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim (US 9718565 B1) in view of Mehta (NPL titled: Analysis of payload compartment venting of satellite launch vehicle), as applied to claim 1 above, and further in view of Apland (US 20140131521 A1).
Regarding claim 20, Lim as modified by Mehta teaches the launch system payload apparatus of claim 19, except: wherein the secondary fairing means further provides an internal environment that differs from an environment of the primary fairing among one or more environmental properties comprising vibration, temperature, particulate contamination, moisture, and electrical power (Apland, paragraph 47, shroud provides special environmental protection features).
Apland teaches a launch system payload apparatus wherein the fairing means further provides an internal environment that differs from an environment of the primary fairing among one or more environmental properties comprising vibration, temperature, particulate contamination, moisture, and electrical power (Apland, paragraph 47, shroud provides special environmental protection features).
	Lim as modified by Mehta and Apland are both considered analogous art as they are both in the same field of rideshare satellite accommodations and deployment. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the invention of Lim as modified by Mehta with the environmental protection features of Apland in order to provide for improved security and safety of the secondary payload prior to release (Apland, paragraph 47, lines 1-3).

Allowable Subject Matter
Claims 4 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Lim as modified by Mehta teaches the system of claim 3, except:
wherein the mounting port for the payload provides an internal port for the payload that replicates the port of the ESPA ring.
	Thus the prior art does not teach the claimed matter alone and it would not have been obvious to meet the claims without undue hindsight based on the applicant’s disclosure. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 4-11, and 19-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see page 9 of applicant’s reply, filed 08/16/2022, and discussion in the interview on 08/30/2022 with respect to the rejections of claims 4 and 12 have been fully considered and are persuasive.  The rejections of claims 4 and 12 have been withdrawn. 
	It should also be noted as was discussed in the interview on 08/30/2022, the internal port claimed is located inside the secondary fairing for mounting the secondary payload inside the secondary fairing. The applied prior art does not teach this structure so these rejections have been withdrawn. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cho (KR 20180034121 A) teaches a faring with the ability to change its internal environment.
Zhang (CN 106516172 A) teaches a box for CubeSat deployment including a hinged door.
Ross (US 8550408 B2) teaches a satellite design using to ports on an ESPA ring attached using a hinge.
Holemans (US 20140319283 A1) teaches an array of canasters with doors that house small satellites during launch which are restrained by a rail in the canisters.
Dube (US 20160031572 A1) teaches a door design for a secondary satellite deployment system.
Hornug (US 5152482 A) teaches a small satellite storage and deployment mechanism where a radially mounted container includes shelves to store satellites in for deployment.
Caldwell (US 7036773 B2) teaches an externally mounted payload launched with an aerodynamic fairing.
Drescher (WO 2008034550 A1) teaches a satellite deployment box for launching picosatellites including a door and ejection spring.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN ANDREW YANKEY whose telephone number is (571)272-9979. The examiner can normally be reached Monday-Thursday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RYAN ANDREW YANKEY/Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642